After Remand from the Alabama Supreme Court

THOMPSON, Presiding Judge.
This court, on October 20, 2006, affirmed the trial court’s judgment, without opinion. 3 So.3d 296 (Ala.Civ.App.2006) (table). The Supreme Court of Alabama has reversed this court’s judgment and remanded the cause. Ex parte Dolgencorp, Inc., 13 So.3d 888 (Ala.2008). In compliance with the Supreme Court’s opinion, the judgment of the trial court is reversed, and the cause is remanded for further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED.
PITTMAN, BRYAN, THOMAS, and MOORE, JJ., concur.